DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 16-18, 20-24, 34-47 are pending and have been examined in this application. Claims 19, 25-33 are cancelled. Claims 16-18, 20-24 are amended.  
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
The bending structures including grooves, slots, and/or serrations are not shown in the drawings. The grooves, slots, and/or serrations do not appear in the figures.
These features must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Objections
Claims 42, 43, 46, 47 are objected to because of the following informalities:  
Claims 42, 43, 46, and 47 recite “second side walls” but there is only one “second side wall” – this appears to be a typo.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 “said front wall, said first side wall, said back side wall, and said second side wall” all lack antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 20-22, 34-39, 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20180103608 A1) to Bohline in view of (US 7654402 B2) to Kasuma.
In regards to claim 16, Bohline teaches a method for inserting a liner into a pet crate comprising: providing a pet crate (Bohline; [0002] Kennel), said pet crate including a crate base (Bohline; kennel floor [0028]) having a top surface (Bohline; A kennel floor would have an upper surface) and crate side walls extending upwardly from said crate base (Kennels are defined as a structure or shelter for dogs or cats, a shelter would have sidewalls extending upwardly from a floor in order to provide the intended shelter); providing a liner (Bohline; dog kennel mat [0028]), said liner including a floor portion (Bohline; base 102), a liner side wall (Bohline; sidewalls 108) extending upwardly from said floor portion (Bohline; see FIGs 1 and 2 as examples), and a removable and bendable adjustment section (Bohline; [0043], [0045] where the walls can be removable utilizing a section with hook and loop fasteners, adhesive, snaps, slots, protrusions, or a rail system; [0029] the mat is made of a material with some elasticity such as silicone, which would allow for bending) that is connected to or interconnected to a top of said liner side wall (Bohline; the hook and loop fasteners, adhesive, snaps, slots, protrusions, or rail system would be connected to a top of the sidewall 108 since it is meant to remove the sidewall 108), a bending structure (Bohline; [0043], [0045] such as slots) configured to facilitate in removability and bendability of said removable and bendable adjustment section (Bohline; where sidewalls [0043], [0045] can be removed through the use of slots), said bending structure including one or more grooves, slots, and/or serrations (Bohline; [0043], [0045] slots), inserting said liner into said pet crate such that a bottom surface of said floor portion of said liner contacts said top surface of said crate base (Bohline; [0002] inserting the mat into the kennel, which has a floor [0028], floors having an upper surface to which a base 102 would contact); and, bending or removing a portion of said removable and bendable adjustment section to reduce a maximum size of an outer perimeter of said liner. (Bohline; [0043], [0045] hook and loop fasteners requiring a tearing motion in order to detach, and due to the slanted shape of the wall, if the wall 108 is removed, the maximum perimeter of the mat would be decreased).  
Bohline fails to explicitly teach removable and bendable adjustment section extending outwardly from said liner side wall along a height of said removable and bendable adjustment section; said removable and bendable adjustment section includes a plurality of cut-to-size sections, a bending structure is positioned between adjacently positioned cut-to-size sections, at least two of said cut-to-size sections having the same width, thickness and cross-sectional shape, bending or removing a portion of said removable and bendable adjustment such that said bottom surface of said floor portion of said liner remains in contact with said top surface of said crate base.
Kasuma teaches a removable and bendable adjustment section (Kasuma; each of 34, 40) extending outwardly from said liner side wall (Kasuma; extending from lowermost 20) along a height of said removable and bendable adjustment section (Kasuma; extending in a height direction, see FIG 5); said removable and bendable adjustment section includes a plurality of cut-to-size sections (Kasuma; sections being each of 34), a bending structure is positioned between adjacently positioned cut-to-size sections (Kasuma; bending structure 40 between each section 34, see FIG 5), at least two of said cut-to-size sections having the same width, thickness and cross-sectional shape (Kasuma; best seen in FIG due to the parallel configuration, where each of 34 has the same thickness and height in order to allow the bowl to collapse parallel to the ground surface).
Bohline and Kasuma are analogous art from similar fields of endeavor: i.e. adjustable containers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bohline such that its adjustment section extends outwardly from the side wall with a plurality of equally sized cut-to-size portions with bending sections between each one. The motivation for doing so would be to provide outward extension of a plurality of cut to size sections and bending sections to facilitate adjustability by providing an efficient way to collapse the tray-like device for storage or to modify the height of the tray with a plurality of options for a user.
Bohline as modified by Kasuma fail to explicitly teach bending or removing a portion of said removable and bendable adjustment such that said bottom surface of said floor portion of said liner remains in contact with said top surface of said crate base, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the device of Bohline either while it rests on the floor of the pet kennel or adjust it while it is outside of the pet kennel. Applicant further does not provide criticality for removing the adjustment section such that the liner remains in place on the floor or while the liner is in any other position – such as remaining placed on a table or other flat surface, or held in the air. In the instant application, applicant mentions that [0038] the liner 102 can be used on any number of surfaces and is non-limiting, [0039] the base of the recess portion is parallel to the plane of the floor, the two side walls are angled, however this is not required, and [0052] indicates the liner has cut-to-size/bent portions removed to allow the liner to be inserted into the crate and to sit flatly on the crate floor. The specification does not recite criticality for removing or bending the adjustment section with the tray remaining in contact with the floor of the crate, as it appears it would restrict the liner from being used in the event the cut-to-size/bent portions need to be removed prior to being placed into the crate. One of ordinary skill in the art would possibly find adjusting the liner remaining in contact with the floor of the crate advantageous in that the floor of the crate provides ample support for the liner itself while parts are being removed or bent. 

In regards to claim 17, Bohline as modified by Kasuma teach the method as defined in claim 16, wherein two or more of said plurality of cut-to-size sections (Kasuma; each of 34) each have a width that is less than a height of each of said front wall, said first side wall, said back side wall and said second side wall (Kasuma; see FIG 6 where the width of each of 34 is less than the height of 20 from the base to the uppermost portion of 20).

In regards to claim 18, Bohline as modified by Kasuma teach the method as defined in claim 16, further including the step of removing one or more of said cut-to-size sections (Kasuma; each of 34) from said liner along said bending structure (Bohline; [0043], [0045] where the walls can be removable utilizing a section with slots, and as modified by Kasuma could remove sectional parts) to reduce a size of a maximum outer perimeter of said liner (Bohline; when the walls of the structure are removed, the maximum outer perimeter of the device is reduced since Bohline’s walls extend at a sloped angle upwards and with an angled lip outwards).  

In regards to claim 20, Bohline as modified by Kasuma teach the method as defined in claim 16, wherein said removable and bendable adjustment section angles upwardly from said liner side wall (Bohline as modified by Kasuma; lower sidewall 20 has the adjustment section angled upwardly, see FIG 5).  

In regards to claim 21, Bohline as modified by Kasuma teach the method as defined in claim 16, wherein a recess portion (Bohline; see FIG 14) is positioned in a portion of said liner side wall (Bohline; the recess in the sidewall of FIG 14), said recess portion absent said removable and bendable adjustment section (Bohline; [0043] where the walls 108 may be removable or only two or more of individual components may be removable, or the mat can be a single piece in any combination, also no adjustment section in FIG 14), said recess portion having a width to enable a pet to move past said recess portion and onto said floor portion of said liner without having to climb over said side wall (Bohline; [0037] the sloped portion allowing a pet to move in and out). 
Bohline as modified by Kasuma fail to teach said recess portion having a height that is at least 60% a height of said side wall. 
However, it would have been an obvious matter of design choice to make the recess portion having a height that is at least 60% a height of the side wall, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, applicant states that [0039] the height may be about 60-90% of the height of the front wall, but fails to provide criticality for the height being specifically this size. Bohline teaches the opening recess which is sized to allow a pet to move in and out of the mat freely.
This sizing may be advantageous because it provides enough space for a pet to not trip over the edges or walls of the device, and may be low enough to sit under the lip of an opening into a kennel or crate.
 
In regards to claim 22, Bohline as modified by Kasuma teach the method as defined in claim 16, wherein an upper surface of said floor portion includes a plurality of surface structures (Bohline; 106, 116) to provide a gripping surface to a pet located in said upper surface (Bohline; where these surface structures are raised which provides areas for gripping when stepping across the mat).  

In regards to claim 34, Bohline teaches a method for inserting a liner into a pet crate comprising: providing a pet crate (Bohline; [0002] Kennel); said pet crate including a crate base (Bohline; kennel floor [0028]) having a top surface (Bohline; A kennel floor would have an upper surface) and crate side walls extending upwardly from said crate base (Kennels are defined as a structure or shelter for dogs or cats, a shelter would have sidewalls extending upwardly from a floor in order to provide the intended shelter); providing a liner (Bohline; dog kennel mat [0028]), said liner including a floor portion (Bohline; base 102), a front wall, a first side wall, a back side wall, a second side wall (Bohline; sidewalls 108) and a removable and bendable adjustment section (Bohline; [0043], [0045] where the walls can be removable utilizing a section with hook and loop fasteners, adhesive, snaps, slots, protrusions, or a rail system; [0029] the mat is made of a material with some elasticity such as silicone, which would allow for bending); said front wall, said first side wall, said back side wall and said second side wall extending upwardly from said floor portion (Bohline; see FIGs 1 and 2); a bending structure including one or more grooves, slots, and/or serrations (Bohline; teaches slots [0043], [0045]); said bending structure configured to facilitate in removability and bendability of at least a portion of said removable and bendable adjustment section (Bohline; where sidewalls [0043], [0045] can be removed through the use of slots); inserting said liner into said pet crate such that a bottom surface of said floor portion of said liner contacts said top surface of said crate base (Bohline; [0002] inserting the mat into the kennel, which has a floor [0028], floors having an upper surface to which a base 102 would contact); and, bending or removing a portion of said removable and bendable adjustment section to reduce a maximum outer perimeter of said liner  (Bohline; [0043], [0045] hook and loop fasteners requiring a tearing motion in order to detach, and due to the slanted shape of the wall, if the wall 108 is removed, the maximum perimeter of the mat would be decreased).
Bohline fails to teach said removable and bendable adjustment section that is connected to or interconnected to a top of said front wall, said first side wall, said back side wall and said second side wall; said removable and bendable adjustment section extending upwardly and outwardly from said top of said front wall, first side wall, said back side wall and said second side wall; said removable and bendable adjustment section extending outwardly along a height of said removable and bendable adjustment section; said removable and bendable adjustment section includes first and second cut-to-size sections; said first and second cut-to-size sections having the same width, thickness and cross-sectional shape; a bending structure is positioned between adjacently positioned cut-to-size sections; said first cut-to-size section having a first edge that includes said bending structure that is positioned between said first cut-to-size section and said top of said front wall, first side wall, said back side wall and said second side wall; said second cut-to-size section having a first edge that includes said bending structure that is positioned between a second edge of said first cut-to-size section and said second cut-to-size section;
bending or removing a portion of said removable and bendable adjustment such that said bottom surface of said floor portion of said liner remains in contact with said top surface of said crate base.
Kasuma teaches teach said removable and bendable adjustment section (Kasuma; each of 34, 40) that is connected to or interconnected to a top of the side walls (Kasuma; of Bohline, extending from lowermost 20); said removable and bendable adjustment section extending upwardly and outwardly from said sidewalls; said removable and bendable adjustment section extending outwardly along a height of said removable and bendable adjustment section (Kasuma; extending in a height direction, upwardly and outwardly see FIG 5); said removable and bendable adjustment section includes first and second cut-to-size sections (Kasuma; sections being each of 34); said first and second cut-to-size sections having the same width, thickness and cross-sectional shape (Kasuma; best seen in FIG due to the parallel configuration, where each of 34 has the same thickness and height in order to allow the bowl to collapse parallel to the ground surface); a bending structure (Kasuma; bending structure 40 between each section 34, see FIG 5) is positioned between adjacently positioned cut-to-size sections (Kasuma; see FIG 5); said first cut-to-size section having a first edge that includes said bending structure that is positioned between said first cut-to-size section and said top of said sidewall (Kasuma; see FIG 5 where the lowermost 34, and its bending portion 40 is between 34 and the uppermost edge of 20); said second cut-to-size section having a first edge that includes said bending structure that is positioned between a second edge of said first cut-to-size section and said second cut-to-size section (Kasuma; second of 34 in FIG 6 which is above the lowermost 34, having a bending structure 40 between lowermost 34 and the adjacent 34).
Bohline and Kasuma are analogous art from similar fields of endeavor: i.e. adjustable containers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bohline such that its adjustment section extends outwardly and upwardly in a height direction, each with a bending portion and a cut to size portion such as taught by Kasuma, from each of its sidewalls. The motivation for doing so would be to provide outward extension of a plurality of cut to size sections and bending sections to facilitate adjustability by providing an efficient way to collapse the tray-like device for storage or to modify the height of the tray with a plurality of options for a user.
Bohline as modified by Kasuma fail to explicitly teach bending or removing a portion of said removable and bendable adjustment such that said bottom surface of said floor portion of said liner remains in contact with said top surface of said crate base, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the device of Bohline either while it rests on the floor of the pet kennel or adjust it while it is outside of the pet kennel. Applicant further does not provide criticality for removing the adjustment section such that the liner remains in place on the floor or while the liner is in any other position – such as remaining placed on a table or other flat surface, or held in the air. In the instant application, applicant mentions that [0038] the liner 102 can be used on any number of surfaces and is non-limiting, [0039] the base of the recess portion is parallel to the plane of the floor, the two side walls are angled, however this is not required, and [0052] indicates the liner has cut-to-size/bent portions removed to allow the liner to be inserted into the crate and to sit flatly on the crate floor. The specification does not recite criticality for removing or bending the adjustment section with the tray remaining in contact with the floor of the crate, as it appears it would restrict the liner from being used in the event the cut-to-size/bent portions need to be removed prior to being placed into the crate. One of ordinary skill in the art would possibly find adjusting the liner remaining in contact with the floor of the crate advantageous in that the floor of the crate provides ample support for the liner itself while parts are being removed or bent.

In regards to claim 35, Bohline as modified by Kasuma teach the method as defined in claim 34, wherein a width of said first and second cut-to-size sections (Kasuma; each of 34) are each less than a height of each of said front wall, said first side wall, said back side wall and said second side wall (Bohline; sidewalls 108 of Bohline) (Kasuma; see FIG 6 where the width of each of 34 is less than the height of 20 from the base to the uppermost portion of 20); and wherein said step of bending or removing includes removing said first and/or said second cut-to-size sections from said liner along said bending structure (Bohline; [0043], [0045] hook and loop fasteners requiring a tearing motion in order to detach, bending portion being the slots of Bohline) (Bohline as modified by Kasuma, where each section 34 as modified to Bohline can be removed).

In regards to claim 36, Bohline as modified by Kasuma teach the method as defined in claim 34, wherein a recess portion (Bohline; see FIG 14) is positioned in a portion of said front wall (Bohline; see FIG 14); said recess portion having width that is at least 50% a width of said front wall and less than a full width of said front wall (Bohline; see FIG 14 where the recess width is greater than 50%); said recess portion having a height that is less than a height of said front wall (Bohline; see FIG 14 where the height of the recess portion is less than the height of the wall); said recess portion absent said removable and bendable adjustment section (Bohline; since the recess portion does not include the sidewalls 108, it does not have a bendable adjustment section); said recess portion sized and configured to enable a pet to move past said recess portion and onto said floor portion of said liner without having to climb over said front wall (Bohline; [0037] the sloped portion allowing a pet to move in and out).

In regards to claim 37, Bohline as modified by Kasuma teach the method as defined in claim 35, wherein a recess portion (Bohline; see FIG 14) is positioned in a portion of said front wall (Bohline; see FIG 14); said recess portion having width that is at least 50% a width of said front wall and less than a full width of said front wall (Bohline; see FIG 14 where the recess width is greater than 50%); said recess portion having a height that is less than a height of said front wall (Bohline; see FIG 14 where the height of the recess portion is less than the height of the wall); said recess portion absent said removable and bendable adjustment section (Bohline; since the recess portion does not include the sidewalls 108, it does not have a bendable adjustment section); said recess portion sized and configured to enable a pet to move past said recess portion and onto said floor portion of said liner without having to climb over said front wall (Bohline; [0037] the sloped portion allowing a pet to move in and out).

In regards to claim 38, Bohline as modified by Kasuma teach the method as defined in claim 34, wherein an upper surface of said floor portion includes a plurality of surface structures (Bohline; 106, 116) to provide a gripping surface to a pet located in said upper surface (Bohline; where these surface structures are raised which provides areas for gripping when stepping across the mat).

In regards to claim 39, Bohline as modified by Kasuma teach the method as defined in claim 37, wherein an upper surface of said floor portion includes a plurality of surface structures (Bohline; 106, 116) to provide a gripping surface to a pet located in said upper surface (Bohline; where these surface structures are raised which provides areas for gripping when stepping across the mat).

In regards to claim 44, Bohline teaches a method for inserting a liner into a pet crate comprising: providing a pet crate (Bohline; [0002] Kennel); said pet crate including a crate base (Bohline; kennel floor [0028]) having a top surface (Bohline; A kennel floor would have an upper surface) and crate side walls extending upwardly from said crate base (Kennels are defined as a structure or shelter for dogs or cats, a shelter would have sidewalls extending upwardly from a floor in order to provide the intended shelter); providing a liner (Bohline; dog kennel mat [0028]); said liner including a floor portion (Bohline; base 102), a front wall, a first side wall, a back side wall, a second side wall (Bohline; sidewalls 108) and a removable and bendable adjustment section (Bohline; [0043], [0045] where the walls can be removable utilizing a section with hook and loop fasteners, adhesive, snaps, slots, protrusions, or a rail system; [0029] the mat is made of a material with some elasticity such as silicone, which would allow for bending); said front wall, said first side wall, said back side wall and said second side wall extending upwardly from said floor portion (Bohline; see FIGs 1 and 2); a bending structure including one or more grooves, slots, and/or serrations (Bohline; teaches slots [0043], [0045]); said bending structure configured to facilitate in removability of at least a portion of said removable adjustment section (Bohline; where sidewalls [0043], [0045] can be removed through the use of slots); inserting said liner into said pet crate such that a bottom surface of said floor portion of said liner contacts said top surface of said crate base (Bohline; [0002] inserting the mat into the kennel, which has a floor [0028], floors having an upper surface to which a base 102 would contact); and, removing said first and/or said second cut-to-size sections from said liner along said bending structure to reduce a maximum outer perimeter of said liner (Bohline; [0043], [0045] hook and loop fasteners requiring a tearing motion in order to detach, and due to the slanted shape of the wall, if the wall 108 is removed, the maximum perimeter of the mat would be decreased).
Bohline fails to teach said removable adjustment section that is connected to or interconnected to a top of said front wall, said first side wall, said back side wall and said second side wall; said removable adjustment section extending upwardly and outwardly from said top of said front wall, first side wall, said back side wall and said second side wall; said removable adjustment section extending outwardly along a height of said removable adjustment section; said removable adjustment section includes first and second cut-to-size sections; said first and second cut-to-size sections having the same width, thickness and cross-sectional shape; a bending structure is positioned between adjacently positioned cut-to-size sections; said first cut-to-size section having a first edge that includes said bending structure that is positioned between said first cut-to-size section and said top of said front wall, first side wall, said back side wall and said second side wall; said second cut-to-size section having a first edge that includes said bending structure that is positioned between a second edge of said first cut-to-size section and said second cut-to-size section; a width of said first and second cut-to-size sections are each less than a height of each of said front wall, said first side wall, said back side wall and said second side wall;
bending or removing a portion of said removable and bendable adjustment such that said bottom surface of said floor portion of said liner remains in contact with said top surface of said crate base.
Kasuma teaches said adjustment section that is connected to or interconnected to a top of said sidewalls (Kasuma; of Bohline, extending from lowermost 20); said adjustment section extending upwardly and outwardly from said sidewalls; said adjustment section extending outwardly along a height of said adjustment section (Kasuma; extending in a height direction, upwardly and outwardly see FIG 5); said adjustment section includes first and second cut-to-size sections (Kasuma; sections being each of 34); said first and second cut-to-size sections having the same width, thickness and cross-sectional shape (Kasuma; best seen in FIG due to the parallel configuration, where each of 34 has the same thickness and height in order to allow the bowl to collapse parallel to the ground surface); a bending structure (Kasuma; bending structure 40 between each section 34, see FIG 5) is positioned between adjacently positioned cut-to-size sections (Kasuma; see FIG 5); said first cut-to-size section having a first edge that includes said bending structure that is positioned between said first cut-to-size section and said sidewall (Kasuma; see FIG 5 where the lowermost 34, and its bending portion 40 is between 34 and the uppermost edge of 20); said second cut-to-size section having a first edge that includes said bending structure that is positioned between a second edge of said first cut-to-size section and said second cut-to-size section (Kasuma; second of 34 in FIG 6 which is above the lowermost 34, having a bending structure 40 between lowermost 34 and the adjacent 34); a width of said first and second cut-to-size sections (Kasuma; each of 34) are each less than a height of each of said front wall, said first side wall, said back side wall and said second side wall (Bohline; sidewalls 108 of Bohline) (Kasuma; see FIG 6 where the width of each of 34 is less than the height of 20 from the base to the uppermost portion of 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bending and removable portions of Bohline such that they have individual sections with bending portions between each section, the sections extending upwards and outwards from a upper edge of each of the sidewalls, such as taught by Kasuma. The motivation for doing so would be to provide outward extension of a plurality of cut to size sections and bending sections to facilitate adjustability by providing an efficient way to collapse the tray-like device for storage or to modify the height of the tray with a plurality of options for a user.
Bohline as modified by Kasuma fail to explicitly teach removing a portion of said removable adjustment such that said bottom surface of said floor portion of said liner remains in contact with said top surface of said crate base, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the device of Bohline either while it rests on the floor of the pet kennel or adjust it while it is outside of the pet kennel. Applicant further does not provide criticality for removing the adjustment section such that the liner remains in place on the floor or while the liner is in any other position – such as remaining placed on a table or other flat surface, or held in the air. In the instant application, applicant mentions that [0038] the liner 102 can be used on any number of surfaces and is non-limiting, [0039] the base of the recess portion is parallel to the plane of the floor, the two side walls are angled, however this is not required, and [0052] indicates the liner has cut-to-size/bent portions removed to allow the liner to be inserted into the crate and to sit flatly on the crate floor. The specification does not recite criticality for removing the adjustment section with the tray remaining in contact with the floor of the crate, as it appears it would restrict the liner from being used in the event the cut-to-size/bent portions need to be removed prior to being placed into the crate. One of ordinary skill in the art would possibly find adjusting the liner remaining in contact with the floor of the crate advantageous in that the floor of the crate provides ample support for the liner itself while parts are being removed.

In regards to claim 45, Bohline as modified by Kasuma teach the method as defined in claim 44, wherein a recess portion (Bohline; see FIG 14) is positioned in a portion of said front wall (Bohline; see FIG 14); said recess portion having width that is at least 50% a width of said front wall and less than a full width of said front wall (Bohline; see FIG 14 where the recess width is greater than 50%); said recess portion having a height that is less than a height of said front wall(Bohline; see FIG 14 where the height of the recess portion is less than the height of the wall); said recess portion absent said removable and bendable adjustment section (Bohline; since the recess portion does not include the sidewalls 108, it does not have a bendable adjustment section); said recess portion sized and configured to enable a pet to move past said recess portion and onto said floor portion of said liner without having to climb over said front wall (Bohline; [0037] the sloped portion allowing a pet to move in and out).

Claims 23, 40, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20180103608 A1) to Bohline as modified by (US 7654402 B2) to Kasuma as applied to claims 16, 34, 39 above, in further view of (US 20040200432 A1) to Hale.
In regards to claims 23, 40, 41, Bohline as modified by Kasuma teach the method as defined in claims 16, 34, and 39 respectively, but fail to explicitly teach wherein a bottom surface of said floor includes a plurality of surface structures to provide a gripping surface of the liner to a bottom interior surface of the pet crate.  
Hale teaches wherein a bottom surface of said floor portion (Hale; FIG 3) includes a plurality of surface structures (Hale; 34) to provide a gripping surface of the liner to a bottom interior surface of the pet crate (Hale; Grip tape 34).
Bohline and Hale are analogous art from similar fields of endeavor: i.e. trays for pets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bohline as modified by Kasuma by adding the grip structures of hale to the bottom surface of the floor of the tray. This is advantageous because it creates a no-slip surface between the base of the device and a floor or other hard surface, making it safer for a pet to step on.  

Claims 24, 42, 46, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20180103608 A1) to Bohline as modified by (US 7654402 B2) to Kasuma as applied to claims 16, 34, 44, 45, in further view of (US 20090241844 A1) to Becattini.
In regards to claim 24, Bohline as modified by Kasuma teach the method as defined in claim 16, but Bohline fails to teach wherein said upper surface of said floor includes a retaining wall, a majority of said retaining wall spaced from said liner side wall, said retaining wall extending upwardly from said upper surface of said floor portion, a height of said retaining wall is less than an average height of said liner side wall, said retaining wall at least partially forming a retaining area for a pet bowl or pet plate, said retaining wall encircling at least 60% of said retaining area, and further including the step of placing a pet bowl or plate in said retaining area such that said pet bowl or plate is maintained in said retaining area.
Becattini teaches wherein said upper surface (Becattini; 26) of said floor portion (Becattini; 60) includes a retaining wall (Becattini; either 32 or 33), a majority of said retaining wall spaced from said liner side wall (Becattini; see FIG 8 where walls 28 are spaced away from retaining walls 32, 33), said retaining wall extending upwardly from said upper surface of said floor portion (Becattini; see FIG 8), a height of said retaining wall is less than an average height of said liner side walls (Becattini; see FIG 8 and 9 where the sidewalls 28 are much higher than the retaining walls 32, 33), said retaining wall at least partially forming a retaining area (Becattini; 40, 42) for a pet bowl or pet plate, said retaining wall encircling at least 60% of said retaining area (Becattini; encircles the entire area, 100% which is at least 60%), and further including the step of placing a pet bowl or plate in said retaining area such that said pet bowl or plate is maintained in said retaining area (Becattini; see FIG 8 and [0085] where the bowls are placed in the area).  
Bohline and Becattini are analogous art from similar fields of endeavor i.e. pet devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bohline as modified by Kasuma such that the device has retaining walls defining a retaining area to hold a pet bowl or plate. The addition of these walls is advantageous because it provides a place or the option to feed a pet inside of a kennel while not needing to worry about the dog plate or bowl being moved around.

In regards to claims 42, 46, 47 Bohline as modified by Kasuma teach the method as defined in claim 34, 44 and 45 respectively, but fail to teach wherein said upper surface of said floor portion includes one or more retaining walls; a majority of each of said retaining walls is spaced from an interior surface of said front wall, said back side wall, said first side wall and said second side walls; each of said retaining walls extending upwardly from said upper surface of said floor portion; each of said retaining walls having a height that is 10-90% an average height of front wall, said back side wall, first side wall and said second side wall; each of said retaining walls at least partially forming a retaining area for a pet bowl or pet plate; each of said retaining walls individually or in combination with an inner surface of said front wall, said back side wall, said first side wall and said second side wall encircling at least 60% of said retaining area.
Becattini teaches wherein said upper surface (Becattini; 26) of said floor portion (Becattini; 60) includes one or more retaining walls (Becattini; either 32 or 33), a majority of each of said retaining walls is spaced from an interior surface of said front wall, said back side wall and said first and second side walls (Becattini; see FIG 8 where walls 28 are spaced away from retaining walls 32, 33), each of said retaining walls extending upwardly (Becattini; see FIG 8) from said top surface of said floor, a height of said retaining wall is less than an average height of front wall, said back side wall, first side wall and said second side walls (Becattini; see FIG 8 and 9 where the sidewalls 28 are much higher than the retaining walls 32, 33), each of said retaining walls at least partially forming a retaining area (Becattini; 40, 42) for a pet bowl or pet plate; each of said retaining walls individually or in combination with an inner surface of at least one of said front wall, said back side wall, said first side wall and said second side wall encircling at least 60% of said retaining area (Becattini; retaining walls individually encircles the entire area, 100% which is at least 60%).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bohline as modified by Kasuma such that the device has retaining walls defining a retaining area to hold a pet bowl or plate. The addition of these walls is advantageous because it provides a place or the option to feed a pet inside of a kennel while not needing to worry about the dog plate or bowl being moved around.
Bohline as modified by Kasuma and Becattini fail to explicitly teach each of said retaining walls having a height that is 10-90% an average height of said back side wall and said first and second side walls.
However, it would have been an obvious matter of design choice to make the retaining walls a height that is 10-90% an average height of the back side wall and first and second side walls, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, applicant states that [0043] the height of the retaining walls is about 10-90% less than the height of side walls, where the shaep of the retaining walls is adapted to help retain and/or prevent movement of a receptacle. Applicant fails to provide criticality for the specific range of heights for the retaining walls. Becattini’s retaining walls are sized for the same purpose and provide the retention and prevention of movement described. 
Additionally, this range of heights and sizes may be advantageous for purposes such as retaining larger or taller bowls, having a low profile wall to prevent an animal from tripping over it, or sizing a wall such that it fits a specific type of bowl or plate based on user preference.

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20180103608 A1) to Bohline as modified by (US 7654402 B2) to Kasuma and (US 20040200432 A1) to Hale as applied to claim 41 above, in further view of (US 20090241844 A1) to Becattini.
In regards to claim 43, Bohline as modified by Kasuma and Hale teach the method as defined in claim 41, but Bohline fails to teach wherein said upper surface of said floor portion includes one or more retaining walls; a majority of each of said retaining walls is spaced from an interior surface of said front wall, said back side wall, said first side wall, and said second side walls; each of said retaining walls extending upwardly from said upper surface of said floor portion, each of said retaining walls having a height that is 10-90% an average height of front wall, said back side wall, first side wall, and second side walls, each of said retaining walls at least partially forming a retaining area for a pet bowl or pet plate, each of said retaining walls individually or in combination with an inner surface of said front wall, said back side wall, said first side wall and said second side wall encircling at least 60% of said retaining area.
Becattini teaches wherein said upper surface (Becattini; 26) of said floor portion (Becattini; 60) includes one or more retaining walls (Becattini; either 32 or 33); a majority of each of said retaining walls is spaced from an interior surface of said front wall, said back side wall, said first side wall, and said second side walls (Becattini; see FIG 8 where walls 28 are spaced away from retaining walls 32, 33); each of said retaining walls extending upwardly (Becattini; see FIG 8) from said upper surface of said floor portion, each of said retaining walls having a height that is less than an average height of front wall, said back side wall, first side wall, and second side walls (Becattini; see FIG 8 and 9 where the sidewalls 28 are much higher than the retaining walls 32, 33), each of said retaining walls at least partially forming a retaining area (Becattini; 40, 42) for a pet bowl or pet plate, each of said retaining walls individually or in combination with an inner surface of said front wall, said back side wall, said first side wall and said second side wall encircling at least 60% of said retaining area (Becattini; retaining walls individually encircles the entire area, 100% which is at least 60%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bohline as modified by Kasuma and Hale such that the device has retaining walls defining a retaining area to hold a pet bowl or plate. The addition of these walls is advantageous because it provides a place or the option to feed a pet inside of a kennel while not needing to worry about the dog plate or bowl being moved around.
Bohline as modified by Kasuma, Hale, and Becattini fail to explicitly teach each of said retaining walls having a height that is 10-90% an average height of said back side wall and said first and second side walls.
However, it would have been an obvious matter of design choice to make the retaining walls a height that is 10-90% an average height of the back side wall and first and second side walls, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, applicant states that [0043] the height of the retaining walls is about 10-90% less than the height of side walls, where the shaep of the retaining walls is adapted to help retain and/or prevent movement of a receptacle. Applicant fails to provide criticality for the specific range of heights for the retaining walls. Becattini’s retaining walls are sized for the same purpose and provide the retention and prevention of movement described. 
Additionally, this range of heights and sizes may be advantageous for purposes such as retaining larger or taller bowls, having a low profile wall to prevent an animal from tripping over it, or sizing a wall such that it fits a specific type of bowl or plate based on user preference.


Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
Applicant argues that Bohline does not teach the amended claim language and the new claim language of the independent claims. 
This argument is moot in view of the new rejection above, in view of Kasuma.
Applicant argues that Bohline does not teach or suggest a pet liner which includes removable and bendable adjustment sections, and “the wall of the pet liner can be removable… such discussion in Bohline is only related to the cleaning of the pet line, not the use of the pet liner. There is no teaching or suggestion in Bohline that one or more components of the pet liner are to be removed so that the pet liner can be inserted in a pet crate and then be used in its unassembled form.” 
Examiner respectfully disagrees. Bohline teaches a method in which the sidewalls 108 are removable, and according to the Figures, the removability of sidewalls 108 would decrease the maximum size of the perimeter of the liner due to the sloped and slanted configuration of the sidewalls as recited in the claims. 
Arguments regarding Becraft are moot, since Becraft is no longer used in the rejections above. 
However, Examiner wishes to point out that with respect to Kasuma, it is asserted that the teachings of Kasuma when combined with Bohline teach removable and bendable sections, as Bohline teaches a removability and bendability aspect and method for doing so while Kasuma teaches the distinct plurality of equally sized sections around the perimeter of the container. In combination, the two references teach that the sidewalls of Bohline, which are removable and bendable, when combined have distinct sections as taught by Kasuma, utilizing the Bohline’s taught slots, for instance, to incrementally adjust the size. See the 103 rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647